DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Hee-Tak et al., JP 2005-142156, in view of Kim et al., US 2007/0009803.




Regarding claim 1, Kim Hee-Tak et al., teaches a nonaqueous electrolyte secondary battery (abstract) comprising: a flat wound electrode body (Fig. 3) that includes a positive electrode sheet (0055), a negative electrode sheet (0055), and a separator sheet (0055) arranged between the positive electrode sheet and the negative electrode sheet (Fig. 3); and a nonaqueous electrolyte (0044), wherein the wound electrode body includes a filling layer (protective film) (0021) containing a thermal polymerization product of a resin (0021-0023) having electrolyte solution swellability between the negative electrode and separator sheet only (0029); thermal polymerization product of a resin having electrolyte solution swellability between the negative electrode sheet and the separator sheet (0046; 0076; 0100-0101; 0105), the separator sheet and positive electrode are adjacent to each other, the positive electrode includes a positive current collector and a positive active material layer, and the negative electrode includes a negative electrode current collector and a negative electrode active material layer, and a thickness of the filling layer is l um (0143) or 1.5 um (0149).
Kim Hee-Tak et al., does not teach a swelling ratio with respect to an electrolyte solution of 110% or more and the filling layer contains only the resin having electrolyte solution swellability as a resin component.
Kim et al., teaches electrolyte solution swellability with a swelling ratio with respect to an electrolyte of 200% or less (0018) between the negative electrode and separator sheet.
Thus, it would have been obvious to insert the teachings of Kim et al., into the teachings of Kim Hee-Tak et al., because Kim et al., teaches “swelling resistance sufficient to 
prevent a swelling phenomenon, when it is impregnated with an electrolyte.” (0030).  

Regarding claim 7, Kim Hee-Tak et al., teach a weight average molecular weight of the thermal polymerization product of the resin (0079; 0081).
Regarding claim 8, Kim Hee-Tak et al., does not recite weight per unit area of the filling layer. However, it would be obvious that the weight per unit area of the filling layer would be within the claimed range because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 9, Kim Hee-Tak et al., teaches the resin having electrolyte solution swellability is polyethylene oxide (0046; 0076; 0100-0101; 0105). Regarding claim 10, Kim Hee-Tak et al., teaches a method of producing a nonaqueous  preparing a flat wound electrode body (Fig. 3) that includes a positive electrode sheet (0055), a negative electrode sheet (0055), and a separator sheet (0055) arranged between the positive electrode sheet and the negative electrode sheet (Fig. 3); accommodating the wound electrode body (Fig. 3)  in which a filling layer including a resin (protective film) (0021) having electrolyte solution swellability is interposed only between the negative electrode sheet and the separator sheet (0046; 0076; 0100-0101; 0105),  and a nonaqueous electrolyte in a battery case to produce an assembly (0044), wherein separator sheet and positive electrode sheet are adjacent to each other (Fig. 3) ; and warming the assembly in which electrolyte includes at least one of a polymerization initiator (0038; 0042) and thermally polymerizing the resin in the filling layer (0079; 0081).
Regarding claim 11, Kim Hee-Tak et al., teach thickness of filling layer is 0.01 um or more (0143; 0149).
Regarding claim 12, Kim Hee-Tak et al., teaches a cross-linked structure is selectively formed only between the separator and the negative electrode (0038; 0055).
Regarding claim 13, Kim Hee-Tak et al., teaches a method wherein a cross-linked structure is selectively formed only between the separator and the negative electrode (0038; 0055).
Regarding claim 14, Kim Hee-Tak et al., teaches thickness of filling layer is thinner than a thickness of negative electrode and a thickness of positive electrode (0138; 0143).
Regarding claim 15, Kim Hee-Tak et al., does not teach the filling layer consists of the thermal polymerization product of the resin having electrolyte solution swellability, and optionally at least a plasticizer or an antioxidant.

Thus, it would have been obvious to insert the teachings of Kim et al., into the teachings of Kim Hee-Tak et al., because Kim et al., teaches “swelling resistance sufficient to 
prevent a swelling phenomenon, when it is impregnated with an electrolyte.” (0030).  
Regarding claim 16, Kim Hee-Tak et al., does not teach the filling layer consists of the thermal polymerization product of the resin having electrolyte solution swellability (0018; 0030; 0039; 0101), and optionally at least a plasticizer or an antioxidant.
Kim et al., teaches the filling layer consists of the thermal polymerization product of the resin having electrolyte solution swellability (0018; 0030; 0039; 0101), and optionally at least a plasticizer or an antioxidant.
Thus, it would have been obvious to insert the teachings of Kim et al., into the teachings of Kim Hee-Tak et al., because Kim et al., teaches “swelling resistance sufficient to 
prevent a swelling phenomenon, when it is impregnated with an electrolyte.” (0030).  

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kamizori et al., US 2014/0234704; Matsui et al., US 2018/0287215; Iwama, US 2018/0248222; Yamamoto et al., US 2014/0011082.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727